DETAILED ACTION
Applicant: POP, Florin Emilian
Assignee: AdvanceTrex Sensor Technologies Corp.
Attorney: J. Grant HOUSTON (Reg. No.: 35,900)
Filing: Amendment filed 10 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-26 are currently pending before the Office.  Claims 1 and 14 have been amended, and claim 27 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Grant Houston (Reg. No.: 35,900) on 28 March 2022.
The application has been amended as follows:

Claim 1. (Currently Amended) A thermal monitoring system for electrical switchgear cabinets, the thermal monitoring system comprising: 
monitoring devices for generating sensor data for monitored elements of the electrical switchgear cabinets and detecting events based on the sensor data and event triggering rules, wherein the monitoring devices are each installed in different cabinets; and 
a gateway device for receiving the sensor data for the detected events from the monitoring devices in the different cabinets, generating event information based on the sensor data, updating the event triggering rules based on the received sensor data, and pushing the updated event triggering rules to the monitoring devices.

Claim 7. (Currently Amended) The system as claimed in claim 1, further comprising the gateway device including multiple gateway devices and a cloud management system connected to the gateway devices installed at a plurality of different premises via one or more public networks, the cloud management system receiving aggregated event information and/or sensor data from the plurality of gateway devices, generating updated configuration settings for the gateway devices based on the aggregated event information and/or sensor data, and pushing the updated configuration settings to the gateway devices.

Claim 20. (Currently Amended) The method as claimed in claim 14, further comprising the gateway device including multiple gateway devices and a cloud management system connected to the gateway devices installed at a plurality of different premises via one or more public networks receiving aggregated event information and/or sensor data from the plurality of gateway devices, generating updated configuration data for the gateway devices based on the aggregated event information and/or sensor data, and pushing the updated event triggering rules to the monitoring devices.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the closes prior art references are:
Scanlon et al. – which discloses a thermal monitoring system (Scanlon et al.: thermal/infrared camera 115; ¶84) for electrical switchgear cabinets (105,405; ¶84) including monitoring devices (115,725; ¶161 infrared cameras 115A, 115B, 115C, and 115D and non-thermal cameras 725A, 725B, 725C, and 725D) for generating sensor data (¶132 captured thermal images) for monitored elements (¶¶84-85 – electrical equipment in cabinet 105 including electrical switchgear, conductors, magnetic core transformer, etc.) of the electrical switchgear cabinets (105; ¶84) and detecting events based on the sensor data (¶87 – failure condition; ¶¶99-100 – event detected) and event triggering rules (¶87; ¶¶99-100).  However, Scanlon et al. fails to disclose wherein the monitoring devices are each installed in different cabinets and it fails to disclose receiving sensor data for the detected events from the monitoring devices in the different cabinets, generating event information based on the sensor data, updating the event triggering rules based on the received sensor data.

    PNG
    media_image1.png
    526
    1169
    media_image1.png
    Greyscale

Busca et al. – which discloses a thermal monitoring system (Busca et al.: Fig. 1 monitored zone 12 sensors 14,16; ¶60 sensor 14 includes infrared and thermal sensors; ¶231 – thermal/IR sensing), including monitoring devices (14) for generating sensor data (¶34 sensor data) and detecting events (¶¶224-226 – IR sensor detects fire event) based on the sensor data (¶34) and event triggering rules (¶¶224-226); and a gateway device (20) for receiving the sensor data (¶37) for the detected events (¶¶224-226), generating event information based on the sensor data (¶¶224-226), updating the event triggering rules (¶239 in response to event resources are allocated to the sensor 14) based on the received sensor data (¶34; ¶239), the system and method further comprising a cloud management system (38) connected to gateway devices (20,34; ¶75) installed at a plurality of different premises (¶¶75-76) via one or more public networks (¶¶41-44).  However, Busca et al. fails to disclose wherein the monitoring devices are each installed in different cabinets and it fails to disclose receiving sensor data for the detected events from the monitoring devices in the different cabinets, generating event information based on the sensor data, updating the event triggering rules based on the received sensor data.

    PNG
    media_image2.png
    658
    557
    media_image2.png
    Greyscale

Brandt et al. – which discloses an in-cabinet thermal monitoring system (Brandt et al.: Fig. 3; Abstract) which provides thermal monitoring, alarms, and updates (¶¶25-31) for electrical components including circuit breakers, relays, and switches (¶44).  However, Brandt et al. fails to disclose detecting events based on the sensor data and the event triggering rules, it fails to disclose wherein the monitoring devices are each installed in different cabinets and it fails to disclose receiving sensor data for the detected events from the monitoring devices in the different cabinets, generating event information based on the sensor data, updating the event triggering rules based on the received sensor data.

    PNG
    media_image3.png
    378
    604
    media_image3.png
    Greyscale


Parrish et al. – which discloses a visual (101) and thermal monitoring (106) system (Parrish et al.: Fig. 2) for an electrical cabinet (¶¶37-38) including a gateway (¶41; ¶47), a battery (¶13; ¶33) for detecting failure condition events (¶43) including high temperature trigger shutoff (¶51).  However, Parrish et al. fails to disclose wherein the monitoring devices are each installed in different cabinets and it fails to disclose receiving sensor data for the detected events from the monitoring devices in the different cabinets, generating event information based on the sensor data, updating the event triggering rules based on the received sensor data.

    PNG
    media_image4.png
    665
    413
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a thermal monitoring system for electrical switchgear cabinets (claim 1) or a method for monitoring element of electrical switchgear cabinets (claim 14) including monitoring devices (102-1,102-2,etc.) for generating sensor data for monitored elements (220-1,220-2,etc.) of the electrical switchgear cabinets (110-1,110-2,etc.) and detecting events based on the sensor data and event triggering rules, wherein the monitoring devices are each installed in different cabinets and a gateway device for receiving sensor data for the detected events from the monitoring devices in the different cabinets, generating event information based on the sensor data, updating the event triggering rules based on the received sensor data, and pushing updated event triggering rules, in combination with the other claimed elements.  Claims 2-13 and 15-26 are allowed based dependency.

    PNG
    media_image5.png
    675
    977
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884